[English Translation]  (10)(bp) FORTIS  [fortis3.jpg]

 
 
 

 
 





   
CONFIDENTIAL
       
Mefiag B.V.
       
Attn. the Management
       
Magnesiumweg 2
       
8445 PJ Heerenveen
                     
Fortis Bank
(Nederland)  N.V.
BC IJsselland
Date:
 
11 October 2007
 
Snipperlingsdijk 10-20
Our reference:
 
M.H.J. van der Veen/nh
 
Postbus 81
Re:
 
Supplement to the General Credit Offer d.d. 19 October 2005
 
7400 AS Deventer
       
Telephone
    Gentlemen,  
0570-558166
       
Fax
   
For the record we hereby confirm that the credit arrangement provided by us, as
established in the General Credit Offer d.d. 19 October 2005, will be modified
as follows:
 
The sentence: “The earnings after taxes will at least amount to EUR 200,000
annually” will be replaced by: “Monitoring of the solvability will take place
based on interim financial data, which we will receive at least quarterly”.
 
All other credit facilities, conditions, provisos and sureties, as established
in the aforementioned General Credit Offer, to which this supplementary letter
constitutes an inextricable part, remain in force without changes.
 
If you agree with the above, we kindly request you to initial the enclosed
second copy of this supplementary letter on each page, as well as to lawfully
sign the final page, date it, and return it to us.
 
Regarding our legal relationship, the General Conditions and the General Credit
Conditions of our bank apply as well, which are considered to constitute an
integral part of this supplementary letter. Copies thereof are enclosed. By
accepting this supplementary letter you declare that you have received and agree
with the stated conditions.
 
0570-625775
                             

 

            Paraaf Bank           Paraaf            

 
Fortis Bank (Nederland) N.V., Handelsregister Rotterdam nr. 30064791 staat onder
teozicht van de Nederlandsche Bank en Autoriteit Financiële Markten.
 

--------------------------------------------------------------------------------

 

FORTIS  [fortis3.jpg]    






   
Mefiag B.V
             
Date:
 
11 October 2007
            
Page:
 
2
   
Re:
 
Supplement to the General Credit Offer d.d. 19 October 2005
                  Should you have any questions after reading this supplementary
little, then we are gladly prepared to answer and/or amplify them. If that is
the case, we kindly request you to contact Mr. M.H.J. van der Veen.            
      Sincerely,         Fortis Bank (Nederland) N.V.    

 
 



 
M. v.d. Veen
M. Zwart








 
As agreed:
                     
Credit receiver:
Mefiag B.V.
           
Signature:
/s/ J.D.H. Huizinga
           
Name authorized person:
J.D.H. Huizinga
           
Date:
11-10-2007
 








 
Appendix:   
Supplementary letter;
   
General Conditions;
   
General Credit Conditions.

 
 
 
 
 
 
 
 
 
 

 


Fortis Bank (Nederland) N.V., Handelsregister Rotterdam nr. 30064791 staat onder
teozicht van de Nederlandsche Bank en Autoriteit Financiële Markten.
 

--------------------------------------------------------------------------------

 